Eldridge, Judge.
Gene Nelson Goodman attempted to file a pro se complaint in Ware County Superior Court against Edd’s Package Store. However, the trial court denied the filing of Goodman’s complaint under OCGA § 9-15-2 (d). This statute requires the trial court to review a pro se complaint instituted by an indigent party before the complaint is filed and to deny its filing “if. . . the pleading shows on its face such a complete absence of any justiciable issue of law or fact that it cannot be reasonably believed that the court could grant any relief against any party named in the pleading.” OCGA § 9-15-2 (d). Goodman appeals from the trial court’s order. Held,-.
After reviewing Goodman’s complaint, this Court finds that he has failed to allege facts that would give rise to any relief in Georgia’s courts. Therefore, we affirm the trial court’s denial of Goodman’s right to-file such claim.

Judgment affirmed.


Blackburn, P. J., and Barnes, J., concur.